Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s correspondence received on 5/12/21 has been entered.  Claims 5, 13, 14, 16 are cancelled.  Claims 1-4, 6-12, 15,17-24 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Oppenheimer (2014/0089243 A1), in view of Siegel et al (2009/0248198 A1), in further view of Smith et al. (2018/0336513 A1)
Re-claim 1, Yang et al. teach a method, comprising: 
-determining, by a computer device, initial locations of products in a repository (see e.g.  paragraphs 0115, 0039 --wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store.  -----For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c.)
-determining, by the computer device, an initial arrangement of the products based on the initial locations;
(see e.g.  paragraphs 0039, 0028 -In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. ---Specifically, embodiments use a seamless fusion of computer vision and REID to enable precision clustering of RFID-tagged merchandise items and associate them to a spatial domain (e.g., an image of a shelving unit) of a store.)
-determining, by the computer device, current locations of the products in the repository, wherein the determining the current location of the products is performed using data from: 
(i) plural fixed-location sensors in the repository;  (see e.g. paragraphs 0032, 0123, 0039, 0044 -these embodiments provide accurate location tracking for merchandise items that are occluded, or hidden from a camera's view.  -- tracking and storing respective locations of the plurality of items based on the sensor readings and the merchandise tracking model; ---For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c.  --the merchandise tracking 206a may be performed using an item tracking module that is configured to track the physical locations of merchandise items based on the sensor readings 204b (e.g., RFID readings, pixelated data, camera images, video frames, and other sensor readings).
-determining, by the computer device and based on the initial locations and the current locations, that one of the products is moved away from its home location (see e.g. paragraphs 0025, 0028 -0025 --determines if items (e.g., merchandise items or products) are…. out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit) --0028 -such embodiments perform location tracking of RFID-tagged merchandise items and generate training data sets automatically for RFID.)
-determining, by the computer device and based on the determining the one of the products is moved away from its home location, that the one of the products is misplaced based on predefined conditions being satisfied (see e.g. paragraphs 0044, 0025 -The merchandise locations 206b are then used as input to determine planogram compliance 206c results, where the results indicate whether certain merchandise items are out of stock (OoS), out of place, or at an insufficient inventory level. ----Planogram compliance determines if items (e.g., merchandise items or products) are placed on one or more shelving units by design. Systems and methods for automated planogram compliance disclosed herein cover all aspects of planogram compliance and address the problem of lost sales caused by insufficient inventory levels, out-of-stock (OoS) and out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit), while minimizing the need for human intervention), and
-generating, by the computer device, an alert based on the determining the one of the products is misplaced (see e.g. paragraphs 0045, 0054, 0025 --to determine whether there are any actionable insights to provide regarding merchandise items (e.g., OoS items, low inventory items, or out of place items). The planogram compliance-actionable insights analytics 208b identify whether there are any actionable insights that may be provided to a store operator (e.g., a retailer). For instance, a planogram compliance decision may be recommended to the store operator based on the planogram compliance-actionable insights analytics 208b results. The planogram compliance decision may be presented as a notification in a user interface or sent as a communication to the store operator.  For example, the decision may be presented by performing operation 208a to notify retailers of a recommended planogram compliance decision, where the decision is based on the planogram compliance-actionable insights analytics 208b results.  -- These planogram compliance issues may be output as part of actionable insights automation. For example, in some embodiments, planogram compliance issues may be sent to the cloud so that actionable insights may be generated and optimized in a way that minimizes the labor costs in order to resolve all compliance issues. --address the problem of lost sales caused by insufficient inventory levels, out-of-stock (OoS) and out of place items (e.g., misplaced merchandise items in the wrong department or shelving unit).

Regarding the following limitation, Yang et al. teach determining current location of products based on sensor data from a plurality of sensors, including fixed sensors. (see e.g. paragraph 0039- For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c).
Yang et al. also determine product location based on data from rfid tags affixed or attached to merchandise items (see e.g. paragraph 0037).
Oppenheimer teaches --determining, by the computer device, current locations of the products in the repository, wherein the determining the current location of the products is performed using data from: 
(ii) plural product sensors attached to respective ones of the products (see e.g. paragraphs 0856, 1163, 2798- 2800 -0856- the BIRDcd -item (102) may assist the user in identifying the item's current location.
--the present disclosure pertains to attaching local sensor(s) to a portable item, object, device, or container, or embedding local sensor(s) in a portable item, object, device, or container. The sensors(s) have suitable associated intelligent processing which is substantially collocated with the portable item, object, device, or container. The sensor(s) and intelligent processing are configured to determine a likelihood that the item, object, device, or container is lost, misplaced, misappropriated, wandering, or stolen, or otherwise in a context or use not appropriate for the item, object, device, or container.
--[1163] As per step 328 of method 320, the BIRD (200) presents and/or transmits notification (372, 374) if environmental conditions, as reported by the sensors (210), suggest a likelihood that the attached item (100) may be displaced (503.0) (lost, misplaced, misappropriated, stolen, wandering) or otherwise in some anomalous usage (503.2) or anomalous context.
--2798] The exemplary locations (104.L) that are data sources (1505) with location beacons (1507) include: [2799] Business or shops with environment reporting elements (1505.B1-B5). [2800] Similar examples include specific hospital departments (1505.H1-H4) or other medical facility departments which may provide data streams, or specific warehouses or storage facilities (1505.S1-S3) at a storage center.

Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., and include the steps cited above, as taught by Oppenheimer, in order to gain a more reliable determination of whether an item is extant or is displaced (lost, misappropriated, misplaced, wandering, stolen) or otherwise in an anomalous state, it is desirable to make extant/normal state versus displaced/anomalous state determinations based on interpretations of data from multiple sensors (see e.g. paragraph 1133).
Yang et al., in view of Oppenheimer do not explicitly teach the following limitations.
However, Siegel et al. teach wherein the determining the one of the products is misplaced comprises:  determining the one of the products is away from its home location for more than a threshold amount of time; --determining the one of the products has not been sold.(see e. g. paragraph 0042- if the shelf system detects that an unusually high number of items have been removed from a shelf since a previous measurement, and no such items have been rung up by a cashier for a predetermined time period, then an alert can be sent to a manager indicating that a potential shop lifting event is in progress or has occurred. -- If a large number of product packages are removed from the shelf 12 and not rung up within 15 minutes, an "inactivity" alert is sent to the user device 32 or one of the other means for alerting a store employee (e.g., sound system, CCTV, PDA, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of Oppenheimer, and include the step cited above, as taught by Siegel et al., in order to such that instantaneous information regarding the status of all products within the retail establishment can be monitored and obtained, so that corrective action can be taken as soon as possible (see e.g. paragraphs 0002, 0095).
Yang et al., in view of Oppenheimer, in view of Siegel et al., do not explicitly teach the following limitations.
However, Smith et al. teach determining a count of other ones of the products for which a relative distance to the one of the products has changed, and determining the count exceeds a threshold count value (see e.g. paragraphs 0180, 0024, 0051, 0130, 0170 --
[0180] In some examples, the inventory 822 optionally includes inventory data, such as a known weight of individual items. The known weight of individual items may be used to determine a number of items on a peg and/or whether an item is hanging on the wrong peg using weight data for the peg and the known item weights. 
0024] In other examples, the set of criteria indicates a threshold weight associated with an item and/or a peg. If a weight of an item placed on the peg exceeds the threshold weight or is less than a threshold weight, the smart peg controller identifies a potentially misplaced item on the peg. If the weight of a peg exceeds a peg weight threshold or falls below a minimum weight threshold the smart peg controller uses the weight data to determine the peg is overstocked or understocked. This improves inventory maintenance of each peg and reduces the number of improperly stocked pegs.
0051] The predetermined event in other examples may include sensor data indicating the weight of the smart peg device and/or the weight of the set of items 116 exceeds a maximum weight threshold of the smart peg device 102. In other words, if the set of items 116 is too heavy, this indicates the smart peg device is overstocked and/or one or more incorrect items are hanging on the peg.
0130- The set of sensors 408 generate weight data measuring a weight of the set of items 404 hanging on the smart peg device 400. The smart peg controller 412 calculates the number of items in the set of items 404 hanging on the smart peg device 400 by dividing the total weight of the set of items 404 by the predetermined weight of the assigned item extracted from the calibration data 418.
0170-For example, if the maximum number of shoes hanging on a peg is five and the status of the peg indicates six pairs of shoes, the number of shoes exceeds the maximum number.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of Oppenheimer, in view of Siegel et al., and include the step cited above, as taught by Smith et al., in order to improve inventory maintenance of each peg and reduces the number of improperly stocked pegs (see e.g. paragraph 0024).

Re-claim 2, Yang et al. teach a method wherein the determining the current locations of the products comprises obtaining data from plural fixed-location sensors in the repository (see e.g. paragraphs 0032, 0048, 0038, 0040 -- As shown in FIG. 3, groups of sensors may be deployed within various sections, departments, or aisles of the store. For instance, sensors 318, 320, and 322 may be deployed in a section of the store near the entrance doors, sensors 302, 304, 306, 308, 310 are deployed in an aisle of the store to the left of the entrance doors, and sensors 340, 342, 344, 346, 348, and 350 are deployed in another aisle of the store to the right of the entrance doors. These groups of sensors may be used to track merchandise on shelving units in these different sections of the store.  0040-a constructed grid arrangement with data gathered from an array of sensors 204a disposed on the shelves of one or more shelving units at the location (e.g., store shelves) may be used to capture at least some of the sensor readings 204b. In certain embodiments, the sensors 204a used to capture the sensor readings 204b may include camera arrays (e.g., multi-camera arrays or a multi-camera system. -- In certain embodiments, one or more of the sensors 204a may be implemented as an Intel.RTM. Responsive Retail Sensor (RRS) deployed at a store. For example, such sensors 204a may be deployed at locations in a store as part of an Intel.RTM. Responsive Retail Platform. According to these embodiments, each sensor 204a may comprise a motion sensor, a pair of stereoscopic cameras, an RFID reader, or other sensors.)

Re-claim 3, Yang et al. teach a method wherein the determining the current locations of the products comprises obtaining data from plural product sensors attached to respective ones of the products (see e.g. paragraphs 0039, 0037 --For example, RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location. -- These passive RFID tags may be affixed or attached to merchandise items (e.g., apparel or clothing items).

Re-claim 4, Yang et al. teach a method wherein the determining the current locations of the products comprises obtaining data from: (i) plural fixed-location sensors in the repository; and (ii) plural product sensors attached to respective ones of the products (see e.g. paragraphs 0037-0039)

Re-claim 6, Yang et al. teach a method wherein the alert is transmitted to a user device and causes the user device to display: an identifier of the one of the products; and the current location of the one of the products (see e.g. paragraphs 0017, 0036, 0115 – Such electronic displays may be used to display merchandise information (e.g., price, description, inventory status.  --In this way, the self-learned planogram 202 is created and saved as the stored planogram 202e that includes the current location of the shelving unit. ---wherein the sensor readings indicate respective locations of merchandise items offered for sale at the store.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Oppenheimer (2014/0089243 A1), in view of Siegel et al (2009/0248198 A1), in further view of Smith et al. (2018/0336513 A1), in further view of Adato et al. (2019/0236531 A1).
Re-claim 7, Yang et al. teach a method further comprising, for each of the respective products, determining an initial visibility of the respective product in the repository based on: a relative location of the respective product in the store with respect to a rack the respective product is placed in(see e.g.  paragraphs 0039, 0028 -In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. ---Specifically, embodiments use a seamless fusion of computer vision and REID to enable precision clustering of RFID-tagged merchandise items and associate them to a spatial domain (e.g., an image of a shelving unit) of a store.) --other ones of the products within the rack, relative locations of other ones of the products in the rack (see e.g. fig. 1); ---and an initial estimate of visibility of the respective product (see e.g. paragraph 0008 FIG. 4A is an example panorama image of items on shelving units at a store location,.  
Yang et al., in view of Oppenheimer, in view of Siegel et al., in view of Smith et al., do not explicitly teach the following limitations.
However, Adato et al. teach determining an initial visibility of the respective product in the repository based on: a size of the respective product; a size of the other ones of the products within the rack (see e.g. paragraphs 0366, 0367 , 0373, 0389- FIG. 18C may include a step of receiving image depicting a store shelf (step 1872); analyzing image to detect a bottle (step 1874); determining the size of the bottle (1876) and determining a product type based on the size of the bottle (step 1878). -- According to the present disclosure, system 100 may determine the size of a bottle and use this determination to access the database 140 and obtain information about the products having a direct or indirect relationship with the bottle. -- [0373] According to the present disclosure, the at least one processor may further be configured to determine when the confidence level is below a threshold and analyze the image to identify another product on the store shelf which may include another outline element associated with a specific length --- According to the present disclosure, system 100 may detect bottles missing or an empty shelf space based on the received image. In response to this determination, system 100 may take any of the actions discussed above. For example, system 100 may detect that bottles are missing from a shelf. In response to this determination, system 100 may check the inventory or alert the user 120 or update the inventory database, or take any other relevant action. According to the present disclosure, system 100 may be able to determine the number of bottles missing from the shelf based on image analysis.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of Oppenheimer, in view of Siegel et al., in view of Smith et al., and include the steps cited above, as taught by Adato et al., in order to analyze acquired images including representations of shelf spaces. Based on this analysis, server  may compare shelf spaces associated with different products, and output device  may present market research entity with information about the shelf spaces associated with different products. The shelf spaces may also be compared with sales data, expired products data, and more (see e.g. paragraph 0127).

Claims 8, 9-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Oppenheimer (2014/0089243 A1), in view of Siegel et al (2009/0248198 A1), in further view of Smith et al. (2018/0336513 A1), in further view of Adato et al. (2019/0236531 A1), in further view of Wilkinson et al. (2018/0181909 A1).
Re-claim 8, Yang et al., in view of Adato et al. do not teach the limitations as claimed.
However Wilkinson et al. teach a method further comprising: determining another one of the products is moved to a new location relative to its initial location; determining neighboring products of the another one of the products; and determining current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location (see e.g. paragraphs 0038, 0024, 0041, 0044, 0053 - For example, in a non-limiting illustrative scenario during the event, the captured video images may show that a first item of the first shelf may tip over and hit a second item next to it. The system may determine that a similar effect may have occurred with an item (hidden from the camera) on the second shelf that is placed directly above the first item of the first shelf. Thus, to illustrate the causal effect of the event to the item hidden from the camera, the system may generate a graphical representation of postulated displacement of the item on the second shelf relative to the actual displacement of the first item on the first shelf based on the captured video images. The graphical representation may include a 2-D or 3-D pictographical representation of the postulated displacement of the item on the second shelf, among other possible graphical representations that may be generated by the control circuit 102 to show what may have happened to the item on the second shelf during the event).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of other cited arts,  and include the step of comparing the initial and current locations to determine that one of the products is moved away from its home location, as taught by Wilkinson et al., in order to detect one or more events affecting the item based on the tracked displacement of the item and/or the captured sequence of events (see e.g. paragraph 0033).

Claim 9 recites similar limitations as claims 1 and 7 and is therefore rejected under the same arts and rationale.
Furthermore, However, Wilkinson et al. explicitly teach wherein the program instructions cause the computer device to: -determine another one of the products is moved to a new location relative to its initial location; -determine neighboring products of the another one of the products; and-determine current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location. (see e.g. paragraphs 0038, 0024, 0041,0044, 0053 - For example, in a non-limiting illustrative scenario during the event, the captured video images may show that a first item of the first shelf may tip over and hit a second item next to it. The system may determine that a similar effect may have occurred with an item (hidden from the camera) on the second shelf that is placed directly above the first item of the first shelf. Thus, to illustrate the causal effect of the event to the item hidden from the camera, the system may generate a graphical representation of postulated displacement of the item on the second shelf relative to the actual displacement of the first item on the first shelf based on the captured video images. The graphical representation may include a 2-D or 3-D pictographical representation of the postulated displacement of the item on the second shelf, among other possible graphical representations that may be generated by the control circuit 102 to show what may have happened to the item on the second shelf during the event).
Therefore, it would have been obvious to a person of ordinary skill In the art, at the time of the invention, to modify Yang of at., Yang et al., in view of other cited arts,  and include the step of comparing the initial and current locations to determine that one of the products is moved away from its home location, as taught by Wilkinson et al., in order to detect one or more events affecting the item based on the tracked displacement of the item and/or the captured sequence of events (see e.g. paragraph 0033).
Claim 10 recites similar limitations as claim 4 and are therefore rejected under the same arts and rationale.
Claim 11 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.
Claim 12 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 8  and is therefore rejected under the same arts and rationale.

Claims 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Adato et al. (2019/0236531 A1).
Re-claim 15, Yang et al. teach a system, comprising: a processor, a computer readable memory, and a computer readable storage medium; 
-program instructions to determine initial locations of products in a repository, including an initial location of one of the products Wherein the initial location of the one of the products is defined by coordinates relative to a coordinate system (see paragraphs 0115, 0039, 0037 - GPS readings )  
-program instructions to determine an initial arrangement of the products based on the initial locations (see paragraphs 0039, 0028); 
-program instructions to determine current locations of the products in the repository (see paragraphs 0032, 0123, 0039, 0044), including a current location of the one of the products, wherein the determining the current locations of the products is performed using data from: () plural fixed-location sensors in the repository; and (ii) plural product sensors attached to respective ones of the products (see e.g. paragraphs 0037- 0039-RFID data in sensor readings 204b may be combined with other sensor readings 204b, such as, for example, FR images, x-ray images, pixelated data, or video, to provide a cohesive near-real-time indication of merchandise location used to determine merchandise-shelving unit clustering 204c. In certain embodiments, the RFID readings may be used in conjunction with GPS readings to capture sensor readings 204b that include precise location information for merchandise items within a shelving unit. In some embodiments, the sensor readings 204b may also include sensor data indicative of the orientation of a merchandise item relative to a shelving unit. For example, sensor data associated with sensors such as an accelerometer, a gyroscope, a magnetometer, or a compass may be used to determine the movement and changes in orientation of a surface of a merchandise item the sensor is attached to relative to a respective vector (e.g., the floor of the store or a surface of the shelving unit).
-program instructions to determine, based on the determining the one of the products is moved away from its home location and based on predefined conditions being satisfied, that the one of the products is misplaced (see e.g. paragraphs 0044, 0025) ; and 
program instructions to generate an alert based on the determining the one of the products is misplaced, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (see e.g. paragraphs 0045, 0054, 0025).
Yang et al. do not teach the following limitations. 
However, Adato et al. teach - program instructions to determine, based on comparing the initial location of the one of the products to the current location of the one of the products, that the one of the products is moved away from its home location (see e.g. paragraphs 0019, 0389, 0390 -Consistent with disclosed embodiments, a method for processing images captured in a retail store and automatically identifying misplaced products is provided. The method may include receiving one or more images captured by one or more image sensors from an environment of a retail store and depicting a plurality of products displayed on at least one store shelf. The method may also include detecting in the one or more images a first product, wherein the first product has an associated first correct display location. The method may also include determining, based on analysis of the one or more images, that the first product is not located in the first correct display location. ---- In accordance with the present disclosure, system 100 may additionally receive an image of a shelf and products placed on the shelf with a time-stamp. System 100 may request for location data of the received image. System 100 may receive temporally separate images of the same shelf at the same location. System 100 may analyze the two temporally separated images. System 100 may also compare both the images with the stored planogram. Based on the analysis, system 100 may determine if a product may be missing or misplaced and send a notification to user 120 or perform any of the actions discussed above. 
Adato et al. also teach 
-program instructions to determine initial locations of products in a repository, including an initial location of one of the products; (see paragraph 0018 -wherein the first product has an associated first correct display location.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., and include the steps cited above, as taught by Adato et al., in order to 
analyze acquired images including representations of shelf spaces. Based on this analysis, server  may compare shelf spaces associated with different products, and output device  may present market research entity with information about the shelf spaces associated with different products. The shelf spaces may also be compared with sales data, expired products data, and more (see e.g. paragraph 0127).

Claim 18 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 19 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Adato et al. (2019/0236531 A1), in further view of Official Notice (as evidenced by Adelberg et al. (2010/0138037 A1).
Claim 17 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
With respect to the following limitation:-determine: (i) a first count of other ones of the products for which a relative distance to the one of the products has not changed; and (ii) a second count of other ones of the products for which a relative distance to the one of the product has changed. 
Official Notice is taken that it is old and well known in the art to determine a number of  products in each product compartment based based on positions of respective product displacing mechanisms.  This approach effectively establishes a chain of custody for product items and enables precise identification of most inventory issues.   (see e.g. Adelberg et al. paragraphs 0241, 0273, 0280)

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20190102686 A1), in view of Adato et al. (2019/0236531 A1), in further view of Oppenheimer (2014/0089243 A1)
Re-claims 21-24, Yang et al., in view of Adato et al. do not teach the following limitations.
However Oppenheimer teaches a system, wherein: each respective one of the plural product sensors stores an identifier that defines the respective product to which the respective one of the plural product sensor is attached (see e.g. paragraphs 0005, 2961--the present disclosure pertains to attaching local sensor(s) to a portable item, object, device, or container, or embedding local sensor(s) in a portable item, object, device, or container. The sensors(s) have suitable associated intelligent processing which is substantially collocated with the portable item, object, device, or container. The sensor(s) and intelligent processing are configured to determine a likelihood that the item, object, device, or container is lost, misplaced, misappropriated, wandering, or stolen, or otherwise in a context or use not appropriate for the item, object, device, or container. -- The list (1715) to be uploaded would identify an item (100) meant to be carried in the container (1700); this identification is via either of: (i) the electronic product code (EPC) or similar code of an RFID tag (1409) attached to the item (100); or (ii) a BIRD ID code such as the Item Team ID and Item ID for each BIRDed-item (102.IT) associated with an item team (1400) (see for example FIG. 14C, above). 
--and each respective one of the plural product sensors is an image sensor; each respective one of the plural product sensors is a proximity sensor; and each respective one of the plural product sensors is a motion detection sensor; (see e.g. paragraphs  0840-0845, 0028, 0331, claim 11 The BIRD (200) may also employ an image sensor (210.C, 210.V, both discussed further above and below), and then use the BIRD's processor (204) to compare (i) real-time images of the environment around an item (100) with (ii) images in the image database. Based on the comparison, the processor may make location determinations.  --Environmental may also refer to measures of the environmental condition of the item (100) which result from environmental factors, or to measures of those conditions. For example, a motion sensor (210.M) is an environmental sensor (210) which measures the velocity, acceleration, and/or torque of an item. ----The types of comparison parameters pertain to potential values which may be measured by the environmental sensors, including for example and without limitation an amount of motion, an amount of ambient light, a volume of sound, an expected location, an ambient temperature, and surface pressure on the item. At least some of the types of comparison parameters may be predefined as part of the design of the reporting device. --- Environment (104), as used herein, may also include physiological features or states of persons in proximity to the item (100), particularly if those physiological features or states may be determined by either of: (i) the sensors (210) of the BIRDed item (102); or (ii) a data transmission from a physiological sensor on the person which can detect the person's physiological features or states.)
and each respective one of the plural product sensors is an ultrasonic sensor. (see e.g. paragraphs 2316, 0887, 1006 - 2316- other sensor data may be represented as waveforms.-0887- A sound sensor (210.AI) should provide sound intensities in units such as sones, phons, or dBs, etc. [1006] a BIRD (200) may employ only an optical sensor (210.Opt) and/or a sound sensor (210A) sufficient for basic discrimination of light intensities or sound intensities. --2348] The analyzed parameters are stored and associated with the user activity mode. A determination may also be made as to associated sensor wave patterns for the item in the user activity mode. Such wave patterns may later be used as a basis to distinguish extant/normal (503.1/503.3) vs. displaced/anomalous (503.0/503.2) item activity, as already discussed above.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Yang et al., in view of Adato et al.  and include the steps cited above, as taught by Oppenheimer, in order to determine a likelihood that the item, object, device, or container is lost, misplaced, misappropriated, wandering, or stolen, or otherwise in a context or use not appropriate for the item, object, device, or container while monitoring current environmental conditions surrounding and pertaining to the items (see e.g. paragraph 0005, abstract).
Response to Arguments
Applicant's arguments filed 5/12/21 have been fully considered but they are not persuasive. 
*The rejection of the claims under 101 has been withdrawn due to the amendments. 
The rejection has been revised to address the new limitations and most of Applicant’s remarks.
Applicant's arguments merely rehash issues addressed in the Advisory Action mailed May 19, 20221, and the Final Action mailed March 12, 2021 and incorporated herein. The Examiner has already addressed some of the remarks and maintained the position that the limitations are taught by the references.  
Please see below:
With respect to the 103 rejection:
******Applicant’s arguments with respect to Adato’s teaching has been addressed in the rejection.  Paragraphs that are more relevant have been added to clarify the teaching of Adato.  
Specifically, Applicant argues, “Adato does not teach comparing the initial location and the current location.
Adato teaches “The method may also include detecting in the one or more images a first product, wherein the first product has an associated first correct display location. (initial location).
The method may also include determining, based on analysis of the one or more images, that the first product is not located in the first correct display location.  – The Examiner notes that in order to determine that the product is not located in the first correct display location, based on image analysis, it is evident that the images were compared.
“ ---- In accordance with the present disclosure, system 100 may additionally receive an image of a shelf and products placed on the shelf with a time-stamp. System 100 may request for location data of the received image. System 100 may receive temporally separate images of the same shelf at the same location. System 100 may analyze the two temporally separated images. System 100 may also compare both the images with the stored planogram. Based on the analysis, system 100 may determine if a product may be missing or misplaced and send a notification to user 120 or perform any of the actions discussed above”.
********Applicant also argued: ‘Wilkinson cannot be said to teach the recited “determine current visibility for the another one of the products and the neighboring products based on the initial visibility and the new location” because Wilkinson does not teach a determined initial visibility in the first place, much less the determined initial visibility as recited in original claim 13. The Examiner thus asserts that Wilkinson teaches the additional element (i.e., “determine current visibility for the another one of the products and the neighboring products”) but has seemingly ignored the claim text requiring that the additional element is determined based on a previously recited first

The Examiner disagrees that Wilkinson does not teach an initial visibility. All of the references cited are monitoring item movement.  As best understood, the visibility of a product, determines the ability to see the product at any given time.  See at least paragraph 0025-The camera network may include a plurality of camera systems 110, 112, 114, 116 configured to capture a plurality of images and/or video streams along a distribution chain 200. By one approach, one or more of the plurality of camera systems 110, 112, 114, 116 may continuously capture the plurality of images and/or the video streams, for example, starting at loading of the transport vehicle 204 to final delivery at delivery destination(s) 206. In another example, the camera systems 110, 112, 114, 116 may continuously capture the plurality of images and/or the video streams for a period of time. In another example, the camera systems 110, 112, 114, 116 may initiate capturing the plurality of images and/or the video streams based on one or more schedules.
The teaching above by Wilkinson et al. shows evidence of obtaining initial visibility of an item, monitoring its  movement and capturing its final position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

August 26, 2021